Exhibit 10.3

SHELL MIDSTREAM PARTNERS WORKING CAPITAL FACILITY AGREEMENT

DATED AS OF OCTOBER 31, 2014

SHELL MIDSTREAM PARTNERS, L.P as the Borrower

AND

SHELL TREASURY CENTER (WEST) INC.

as the Lender



--------------------------------------------------------------------------------

THIS SHELL MIDSTREAM PARTNERS WORKING CAPITAL FACILITY AGREEMENT is dated as of
October 31, 2014 and made between:

(1) SHELL MIDSTREAM PARTNERS, L.P (the “Borrower”); and

(2) SHELL TREASURY CENTER (WEST) INC. (the “Lender”).

WHEREAS:

The Lender and the Borrower desire to enter into a Working Capital Facility
Agreement pursuant to which the Lender agrees to make available to the Borrower
a short term working capital facility for an amount not exceeding Three Hundred
Million United States Dollars (USD $300,000,000).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

1.1 Definitions

In this working capital credit facility agreement:

“Affiliate” means, for any entity, any entity which it directly or indirectly
controls, is controlled by, or is under common control with it. For this purpose
“control” means the direct or indirect ownership of in aggregate fifty percent
(50%) or more of the voting rights in an entity; provided that the Borrower
shall not be deemed to be an Affiliate of the Lender and vice versa.

“Agreement” means this Working Capital Facility Agreement between the Lender and
the Borrower.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means the period from and including October 31, 2014, to
and including the date falling one (1) Business Day before the Repayment Date.

“Available Facility” means the Commitment minus:

 

  (a) the amount of any outstanding Loans under the Facility; and

 

  (b) the amount of any proposed Loans for which a Utilisation Request has been
delivered in accordance with Clause 5.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York and either of London or Rio de Janeiro,
Brazil.

“Closing Date” means the date of this Agreement.

“Commitment” means three-hundred million United States Dollars (USD
$300,000,000), to the extent not cancelled or reduced by the Lender under this
Agreement.

“Commitment Fee” has the meaning set forth in Clause 6(c).

“Commitment Fee Rate” means 19 basis points (.19%) per annum.

“Default” means an Event of Default or any event or circumstance specified in
Clause 16 which would (with the expiry of a grace period, the giving of notice,
the making of any determination under this Agreement or any combination of any
of the foregoing) be an Event of Default.

 

2



--------------------------------------------------------------------------------

“Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Loan (or otherwise in order for
the transactions contemplated by this Agreement to be carried out) which
disruption is not caused by, and is beyond the control of, either of the
Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing either Party:

 

  (i) from performing its payment obligations under this Agreement; or

 

  (ii) from communicating with other Parties in accordance with the terms of
this Agreement,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“Event of Default” means any event or circumstance specified as such in
Clause 16.

“Facility” means the short term working capital facility made available under
this Agreement as described in Clause 2.

“Facility Repayment Date” means October 31, 2019.

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with generally accepted accounting
principles in the United States of America, be treated as a finance or capital
lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (f) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing; or

 

  (g) the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (a) to (f) above.

“Fee Payment Date” means the twenty-fifth (25th) day of April, July, October and
January in each year or, if that is not a Business Day, the next Business Day in
that calendar month (if there is one) or the preceding Business Day (if there is
not)and the Facility Repayment Date.

“Group Company” means and includes Royal Dutch Shell plc and any entity (other
than the Lender) which Royal Dutch Shell plc from time to time directly or
indirectly controls. For this purpose:

 

3



--------------------------------------------------------------------------------

  (a) an entity directly controls another entity if it owns more than fifty per
cent (50%) of the voting rights of the other entity; and

 

  (b) an entity indirectly controls another entity if a series of entities can
be specified beginning with the first entity and ending with the other entity,
so related that each entity of the series (except the ultimate controlling
entity) is directly controlled by one or more of the entities earlier in the
series.

“Interest Payment Date” means, in relation to each Loan and subject to Clause
20.3, any Prepayment Date and the Repayment Date.

“Interest Period” means, in respect of each Loan, the period commencing from the
Utilisation Date of that Loan and ending on the Loan Repayment Date for that
Loan.

“Issuance Fee” shall have the meaning set forth in Clause 6(b).

“LIBOR” means, in relation to any Loan:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for US Dollars for the Interest Period of
that Loan) the arithmetic mean of the rates (rounded to four (4) decimal places)
as supplied to the Lender at its request quoted by the Reference Banks to
leading banks in the London interbank market,

as at 11 a.m. on the Quotation Day for the offering of deposits in US Dollars
for a three (3) month period.

“Loan” means each loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

“Loan Repayment Date” means the date a Loan is scheduled to be repaid, as
confirmed pursuant to Clause 5.3(c) of this Agreement, which shall in no event
be later than the earlier of (i) the date falling six (6) Months from the
relevant Utilisation Date and (ii) the Facility Repayment Date.

“Material Adverse Effect” means a material adverse effect on the ability of the
Borrower to perform its payment obligations under this Agreement.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day;

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month.

“Party” means a party to this Agreement.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, the day which is two (2) Business Days before the first day of
that period.

 

4



--------------------------------------------------------------------------------

“Reference Banks” means the principal London offices of HSBC plc, Citibank N.A.
and BNP Paribas or such other banks as may be appointed by the Lender in
consultation with the Borrower.

“Representations” means each representation made by the Borrower in Clause 14.

“Screen Rate” means the ICE Benchmark Administration’s London interbank offered
rate for US Dollars for three months, displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Lender may specify another page or service displaying the
appropriate rate after consultation with the Borrower.

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under this
Agreement.

“Utilisation” means a utilisation of all or part of the Commitment under this
Agreement.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

“Utilisation Fee” has the meaning set forth in Clause 6(d).

“Utilisation Fee Rate” means LIBOR plus 126 basis points (LIBOR + 1.26%) per
annum.

“Utilisation Request” means a notice from the Borrower requesting a drawdown
under the Facility in the form attached to Schedule 1.

“Shell Midstream Partners, L.P” means Shell Midstream Partners, L.P registered
in Delaware with registered company number 46-5223743 46-5223743 and registered
address at The Corporation Trust Company, 1209 Orange Street, Wilmington, DE
19801, USA.

1.2 Construction

 

  (a) Unless a contrary indication appears, any reference in this Agreement to:

 

  (i) the “Lender”, the “Borrower” or any “Party” shall be construed so as to
include its successors in title, permitted assigns and permitted transferees;

 

  (ii) “assets” includes present and future properties, revenues and rights of
every description;

 

  (iii) any other agreement or instrument is a reference to that other agreement
or instrument as amended, novated, supplemented, extended or restated;

 

  (iv) a “person” includes any individual, firm, company, limited liability
company or LLC, corporation, government, state or agency of a state or any
association, trust, joint venture, consortium or partnership (whether or not
having separate legal personality);

 

5



--------------------------------------------------------------------------------

  (v) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (vi) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (vii) a time of day is a reference to London time, unless otherwise specified.

 

  (b) Section, Clause and Schedule headings are for ease of reference only.

 

  (c) A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been remedied or waived.

 

2. THE FACILITY

Subject to the terms of this Agreement, the Lender makes available to the
Borrower a US Dollar working capital facility in an aggregate amount equal to
the Commitment.

 

3. PURPOSE

3.1 Purpose

The Borrower shall apply all amounts borrowed by it under this Agreement for its
working capital purposes.

3.2 Monitoring

The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

Conditions precedent

The Lender will only be obliged to comply with Clause 2 if on the date of the
Utilisation Request and on the proposed Utilisation Date:

 

  (a) no Default is continuing or would result from the proposed Loan; and

 

  (b) the Representations to be made by the Borrower are true in all material
respects.

 

5. UTILISATION

5.1 Utilisation Request

The Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later two (2) Business Days prior to the
proposed Utilisation Date and Lender shall make the Loan available in
immediately available funds by close of business (New York City time) on the
Utilisation Date.

5.2 Change or Cancellation of a Utilisation Request

A Utilisation Request shall be irrevocable and will not be regarded as having
been duly completed unless:

 

  (a) the proposed Utilisation Date is a Business Day within the Availability
Period;

 

  (b) the amount of the proposed Loan must be an amount which is not more than
the Available Facility; and

 

6



--------------------------------------------------------------------------------

  (c) it specifies the account and bank to which the proceeds of the utilisation
are to be credited.

5.3 Confirmation of Terms

Promptly upon receipt of a duly completed Utilisation Request, and in no event
later than two (2) Business Days after receipt of such Utilisation Request, the
Lender shall make available to the Borrower, electronically or otherwise, the
following information:

 

  (a) the amount of the Loan in US Dollars;

 

  (b) the rate of interest to be charged with respect to the Loan, as calculated
under Section 8.1 of this Agreement; and

 

  (c) the Loan Repayment Date.

 

6. REPAYMENT AND FEES

 

  (a) Each Loan will be repaid in full together with any accrued and unpaid
interest thereon by the Borrower on the relevant Loan Repayment Date, net of any
previous prepayments made in accordance with this Agreement. All Loans, together
with accrued and unpaid interest thereon, outstanding as of the Facility
Repayment Date shall immediately become due and payable to Lender on the
Facility Repayment Date.

 

  (b) On the Closing Date or within five (5) Business Days of the date of the
Agreement, Borrower shall pay to Lender an issuance fee (the “Issuance Fee”) of
five-hundred and ten thousand dollars ($510,000).

 

  (c) Borrower shall pay Lender a commitment fee (the “Commitment Fee”) for the
period from and including the Closing Date to the Facility Repayment Date,
computed at the Commitment Fee Rate on the average daily amount of the Available
Facility during the period for which payment is made. The Commitment Fee shall
be payable quarterly in arrears on each Fee Payment Date, commencing on the
first of such dates to occur after the Closing Date.

 

  (d) With respect to each Loan, Borrower shall pay Lender a utilisation fee
(the “Utilisation Fee”) on the average daily principal amount of the Loan,
computed at the Utilisation Fee Rate; provided, however, that if any portion of
the Loan remains outstanding after the relevant Loan Repayment Date, Borrower
shall continue to pay the Utilisation Fee with respect to such unpaid portion of
the Loan. In any quarter in which a Utilisation is outstanding, the Utilisation
Fee shall be payable quarterly in arrears on each Fee Payment Date.

 

7. PREPAYMENT AND CANCELLATION

7.1 Illegality

If at any time prior to the Repayment Date, it becomes unlawful in any
applicable jurisdiction for the Lender to perform any of its obligations as
contemplated by this Agreement or to fund or maintain its participation in any
Loan:

 

  (a) the Lender shall promptly notify the Borrower upon becoming aware of that
event;

 

  (b) the Commitment will be immediately cancelled; and

 

  (c) the Borrower shall prepay the Loan in full, together with all accrued
interest and fees payable hereunder, on the date specified by the Lender in the
notice delivered to the Borrower (being no earlier than the last day of any
applicable grace period permitted by law).

 

7



--------------------------------------------------------------------------------

7.2 Voluntary prepayment of Loans

The Borrower may prepay the whole or any part of any Loan by giving at least two
(2) Business Days’ written notice to the Lender.

7.3 Restrictions

 

  (a) Any notice of cancellation or prepayment given by any Party under this
Clause 7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

  (b) Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and without premium or penalty.

 

  (c) Any amounts repaid by the Borrower under this Agreement may be
re-borrowed.

 

  (d) No amount of the Commitment cancelled under this Agreement may be
subsequently reinstated.

 

8. INTEREST

8.1 Calculation of interest

The rate of interest on each Loan for each Interest Period shall be the 3 month
LIBOR as of the Quotation Day relating to such Interest Period.

8.2 Payment of interest

The Borrower shall pay accrued interest on each Loan on the Repayment Date and
any prepayment date.

8.3 Default interest

 

  (a) If the Borrower fails to pay any amount payable by it under this Agreement
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below, is two per cent (2%) per annum higher
than the rate which would have been payable if the overdue amount had, during
the period of non-payment, constituted a Loan for successive Interest Periods.
Any interest accruing under this Clause 8.3 shall be immediately payable by the
Borrower on demand by the Lender.

 

  (b) Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

9. CHANGES TO THE CALCULATION OF INTEREST

9.1 Absence of quotations

Subject to Clause 9.2, if LIBOR is to be determined by reference to the
Reference Banks but a Reference Bank does not supply a quotation by 11 a.m. on
the Quotation Day, the 3 month LIBOR shall be determined on the basis of the
quotations of the remaining Reference Banks.

9.2 Market disruption

 

  (a) In this Agreement “Market Disruption Event” means at or about noon on the
Quotation Day for the relevant Interest Period if the Screen Rate is not
available and none or only one of the Reference Banks supplies a rate to the
Lender to determine 3 month LIBOR for US Dollars.

 

8



--------------------------------------------------------------------------------

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on that Loan for the Interest Period shall be
the percentage rate per annum which is the rate notified to the Borrower by the
Lender as soon as practicable and in any event before interest is due to be paid
in respect of that Loan, to be that which expresses the latest Screen Rate
available before 11 a.m. on the Quotation Day for the offering of deposits in US
Dollars for a three (3) month period.

 

10. INCREASED COSTS

10.1 Increased costs

 

  (a) Subject to Clause 10.2 the Borrower shall, within three (3) Business Days
of a demand by the Lender, pay the amount of any Increased Costs incurred by the
Lender or any of its Affiliates as a result of (i) the introduction of or any
change in (or in the interpretation, administration or application of) any
applicable law or regulation or (ii) compliance with any applicable law or
regulation made after the date of this Agreement.

 

  (b) In this Agreement “Increased Costs” means:

 

  (i) an additional or increased cost; or

 

  (ii) a reduction of any amount due and payable under this Agreement,

which is incurred or suffered by the Lender or any of its Affiliates to the
extent that it is attributable to the Lender having entered into the Commitment
or funding or performing its obligations under this Agreement.

10.2 Exceptions

Clause 10.1 does not apply to the extent any Increased Cost is attributable to
the wilful breach by the Lender or its Affiliates of any law or regulation or to
the transfer, assignment or subparticipation of this Facility in accordance with
Clause 18.

 

11. TAX GROSS-UP AND INDEMNITY

11.1 No deduction

All payments by the Borrower under this Agreement shall be made without any
deduction and free and clear of and without deduction for or on account of any
Taxes, except to the extent that the Borrower is required by law to make payment
subject to any Taxes.

11.2 Indemnity

 

  (a) If any relevant Tax or amounts in respect of relevant Tax must be deducted
from any amounts payable or paid by the Borrower to the Lender under this
Agreement, the Borrower shall pay such additional amounts as may be necessary to
ensure that the Lender receives on the due date a net amount equal to the full
amount which it would have received had the payment not been made subject to the
relevant Tax.

 

  (b) Borrower’s obligation to pay additional amounts pursuant to Clause 11.2(a)
shall not apply to the extent that such additional amounts are the result of,
with respect to the Lender, (i) income or franchise Taxes imposed on (or
measured by) its net income by the United States of America, or by any laws of
the jurisdiction in which the Lender is located, (ii) any branch profits Taxes
imposed by the United States of America, (iii) any United States federal
withholding Tax payable as a result of the Lender’s failure to comply with
Clause 11.3, or (iv) due to the transfer, assignment or subparticipation of this
Facility in accordance with Clause 18.

 

9



--------------------------------------------------------------------------------

11.3 Exemptions

If the Lender is entitled to an exemption from or reduction of withholding tax
under any law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement, it shall deliver to the Borrower, prior to the first Utilisation
and at such other time(s) prescribed by law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by law
as will permit such payments to be made without withholding or at a reduced
rate.

 

12. MITIGATION BY THE LENDER

12.1 Mitigation

 

  (a) The Lender shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 or 10 including (but not limited to) transferring its rights and
obligations under this Agreement to another Affiliate.

 

  (b) Paragraph (a) above does not in any way limit the obligations of the
Borrower under this Agreement.

12.2 Limitation of liability

 

  (a) The Borrower shall indemnify the Lender for all costs and expenses
reasonably incurred by the Lender as a result of steps taken by it under Clause
12.1.

 

  (b) The Lender is not obliged to take any steps under Clause 12.1 if, in its
opinion (acting reasonably), to do so might be prejudicial to it.

 

13. COSTS AND EXPENSES

The Borrower shall, within fifteen (15) Business Days of demand, pay to the
Lender the amount of all loss, liability, costs and expenses (including legal
fees) incurred by the Lender in connection with:

 

  (a) the occurrence of any Event of Default; or

 

  (b) the enforcement of, or the preservation of any rights under, this
Agreement.

 

14. REPRESENTATIONS

The Borrower makes the representations and warranties set out in this Clause 14
to the Lender on the date of this Agreement.

14.1 Due Incorporation

The Borrower:

 

  (a) is a duly incorporated limited liability company validly existing under
the law of its jurisdiction of incorporation; and

 

  (b) has the power to own its assets and carry on its business as it is being
conducted.

14.2 Binding obligations

The obligations expressed to be assumed by it in this Agreement are legal,
valid, binding and enforceable obligations, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 

10



--------------------------------------------------------------------------------

14.3 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
this Agreement do not and will not conflict with:

 

  (a) any law or regulation applicable to it;

 

  (b) its constitutional documents; or

 

  (c) any agreement or instrument binding upon it or any of its subsidiaries or
any of its assets.

14.4 Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this Agreement.

14.5 Validity and admissibility in evidence

All Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in this Agreement to which it is a party; and

 

  (b) to make this Agreement admissible in evidence in its jurisdiction of
incorporation,

have been obtained or effected and are in full force and effect.

14.6 Deduction of Tax

Subject to receipt by the Borrower from the Lender of the documents referred to
in Clause 11.3, it is not required to make any deduction for or on account of
tax from any payment it may make under this Agreement.

14.7 No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that this
Agreement be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to the this Agreement or the transactions contemplated by this
Agreement.

14.8 No Default

 

  (a) No Event of Default is continuing or might reasonably be expected to
result from the making of any Utilisation.

 

  (b) No other event or circumstance is outstanding, which constitutes a default
under any other agreement or instrument which is binding on it or any of its
subsidiaries or to which its (or any of its subsidiaries’) assets are subject
which might reasonably be expected to have a Material Adverse Effect.

14.9 Pari passu ranking

Its payment obligations under this Agreement rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally. In the
event that a lender is permitted to and receives Security under the terms of any
other Financial Indebtedness of the Borrower, the Lender shall be secured
hereunder on substantially similar terms.

14.10 No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect have (to the best of its knowledge
and belief) been started or threatened against it or any of its subsidiaries.

 

11



--------------------------------------------------------------------------------

14.11 Authorisations

Under the laws of Delaware all authorisations required on its part in the United
States of America with its entry into, performance and validity and
enforceability of this Agreement have been obtained or effected (as appropriate)
and are in full force and effect.

14.12 No Misleading Information

 

  (a) Any factual information provided by the Borrower to the Lender in
connection with this Agreement was true and accurate in all material respects as
at the date it was provided or as at the date (if any) at which it is stated.

 

  (b) Nothing has occurred or been omitted from the information provided to the
Lender in connection with this Agreement and no information has been given or
withheld that results in the information provided being untrue or misleading in
any material respect.

14.13 Compliance with Law

The Borrower has complied in all respects with all laws to which it may be
subject, if failure to comply would materially impair its ability to perform its
obligations under this Agreement.

14.14 Repetition

The Representations are deemed to be made by the Borrower by reference to the
facts and circumstances then existing on the date of each Utilisation Request
and the first day of each Interest Period.

 

15. GENERAL COVENANTS

The undertakings in this Clause 15 remain in force from the date of this
Agreement for so long as any amount is outstanding under this Agreement.

15.1 Authorisations

The Borrower shall promptly:

 

  (a) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

  (b) supply certified copies to the Lender of,

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under this Agreement and
to ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of this Agreement.

15.2 Compliance with laws

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under this Agreement.

15.3 Negative pledge

The Borrower shall not create or permit to subsist any Security over any of its
assets other than such Security as agreed between the Lender and the Borrower.

15.4 Pari Passu Ranking

The Borrower shall procure that its payment obligations under this Agreement do
and will rank at least pari passu with all its other present and future
unsecured and unsubordinated obligations, except for obligations mandatorily
preferred by laws of general application.

 

12



--------------------------------------------------------------------------------

15.5 No additional indebtedness

The borrower shall not incur additional indebtedness either through loans,
issuing bonds, notes, debentures, loan stock or any similar instrument, except
for:

 

  a) Bank loans or Group company loans up to USD 600,000,000.

without the express written consent of the Lender.

 

16. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 16 is an Event of
Default.

16.1 Non-payment

The Borrower does not pay on the due date any amount payable pursuant to this
Agreement at the place in which it is required to be paid unless its failure to
pay is caused by:

 

  (a) an administrative or technical error; or

 

  (b) a Disruption Event,

and repayment is made within two (2) Business Days of its due date.

16.2 Breach of Covenant

If there is a material breach of any of the covenants in Clause 15, which if
capable of remedy, is not remedied within ten (10) Business Days of receipt of
written notice from the Lender, requiring such breach to be remedied.

16.3 Misrepresentation

Any representation or statement made or deemed to have been made by the Borrower
in this Agreement or any other document delivered by or on behalf of the
Borrower under or in connection with this Agreement is or proves to have been
materially incorrect or misleading when made or deemed to have been made.

16.4 Cross default

 

  (a) Any Financial Indebtedness of the Borrower is not paid when due nor within
any originally applicable grace period.

 

  (b) Any Financial Indebtedness of the Borrower is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

  (c) Any commitment for any Financial Indebtedness of the Borrower is cancelled
or suspended by a creditor of the Borrower as a result of an event of default
(however described).

 

  (d) Any creditor of the Borrower becomes entitled to declare any Financial
Indebtedness of the Borrower due and payable prior to its specified maturity as
a result of an event of default (however described).

 

  (e) No Event of Default will occur under this clause 16.4 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within clauses 16.4(a) to 16.4(d) above is less than one hundred million
US Dollars (USD 100,000,000) (or its equivalent in any other currency or
currencies).

 

13



--------------------------------------------------------------------------------

16.5 Insolvency

 

  (a) The Borrower is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its Financial Indebtedness.

 

  (b) A moratorium is declared in respect of any Financial Indebtedness of the
Borrower.

16.6 Insolvency proceedings

Any corporate action, legal proceeding, filing or other procedure or step is
taken in relation to:

 

  (a) the suspension (provisional or otherwise) of payments, a moratorium of any
Financial Indebtedness, the bankruptcy, winding-up, dissolution, administration
or reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of the Borrower or any of its assets;

 

  (b) the making of a general assignment for the benefit of its creditors;

 

  (c) the appointment of a liquidator, receiver, administrative receiver,
administrator, trustee in bankruptcy, compulsory manager or other similar
officer in respect of the Borrower or any of its assets; or

 

  (d) enforcement of any Security over any assets of the Borrower,

or any analogous procedure or step is taken in any jurisdiction.

16.7 Creditors’ process

Any expropriation, attachment, sequestration, distress or execution either
before judgment or under an execution, affecting any asset or assets of the
Borrower having a book value of ten million US Dollars (USD $10,000,000) or
more, excluding any such action which is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted.

16.8 Unlawfulness and Invalidity

 

  (a) It is or becomes unlawful for the Borrower to perform any of its material
obligations under this Agreement.

 

  (b) Any obligation(s) of the Borrower under this Agreement is not or ceases to
be legal, valid, binding or enforceable and the cessation individually or
cumulatively materially and adversely affects the interests of the Lender under
this Agreement.

 

  (c) This Agreement ceases to be in full force and effect or is alleged by
either party to be ineffective.

16.9 Repudiation

The Borrower repudiates this Agreement or evidences an intention to repudiate
this Agreement.

16.10 Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing, the Lender may by notice to the Borrower:

 

  (a) cancel the Commitment whereupon it shall immediately be cancelled; and/or

 

14



--------------------------------------------------------------------------------

  (b) declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued or outstanding under this Agreement be immediately due
and payable, whereupon they shall become immediately due and payable.

 

17. TERMINATION EVENT

In the event the Group Companies dispose of their aggregate shareholding in the
Borrower (whether held directly or indirectly), the Lender shall have the right
to terminate the Facility by giving the Borrower forty-five (45) days’ prior
written notice requiring repayment of all outstanding amounts by the end of that
forty-five day period or as otherwise agreed between the Borrower and the
Lender.

 

18. CHANGES TO THE LENDER

The Lender may transfer, assign or sub-participate all or any part of its
commitments under the Facility to a Group Company with the Borrower’s prior
written consent, such consent not to be unreasonably withheld or delayed.

 

19. CHANGES TO THE BORROWER

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under this Agreement.

 

20. PAYMENT MECHANICS

20.1 Payments to the Lender

 

  (a) On each date on which the Borrower is required to make a payment under
this Agreement, the Borrower shall make the same available to the Lender (unless
a contrary indication appears in this Agreement) for value on the due date at
the time as specified by the Lender as being customary at the time for
settlement of transactions in the place of payment.

 

  (b) Payment shall be made in US Dollars to such account with such bank as the
Lender specifies.

20.2 No set-off by the Borrower

All payments to be made by the Borrower under this Agreement shall be calculated
and be made without (and free and clear of any deduction for) set-off or
counterclaim.

20.3 Business Days

 

  (a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

  (b) During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest shall be payable on the principal or
Unpaid Sum at the rate payable on the original due date.

20.4 Currency of account

US Dollars are the currency of account and payment for any sum due from the
Borrower under this Agreement.

 

21. SET-OFF

The Lender may set off any matured obligation due from the Borrower under this
Agreement against any matured obligation owed by the Lender to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Lender may
convert either obligation at a market rate of exchange in its usual course of
business for the purpose of the set-off.

 

15



--------------------------------------------------------------------------------

22. NOTICES

22.1 Communications in writing

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by e-mail or letter.

22.2 Addresses

The address (and the department or officer, if any, for whose attention the
communication is to be made) of each Party for any communication or document to
be made or delivered under or in connection with this Agreement is:

 

  (a) in the case of the Borrower, that identified with its name below;

 

  (b) in the case of the Lender, that identified with its name below, with the
FACILITY UTILISATION REQUEST also being sent electronically to the following
email addresses:

 

  i. gxsifstodealingroommailbox@SHELL.com;

 

  ii. gxsiftoexternalmarketsteam@SHELL.com;

or any substitute address or department or officer as the Party may notify to
the other Party with not less than five (5) Business Days’ notice.

22.3 Delivery

Any communication or document made or delivered by one person to another under
or in connection with this Agreement will only be effective when it has been
left at the relevant address or five (5) Business Days after being deposited in
the post postage prepaid in an envelope addressed to it at that address and, if
a particular department or officer is specified as part of its address details
provided under Clause 22.2, if addressed to that department or officer.

22.4 English language

Any communication or document to be made or delivered under or in connection
with this Agreement must be in English.

 

23. CALCULATIONS AND CERTIFICATES

23.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with this Agreement, the entries made in the accounts maintained by the Lender
are prima facie evidence of the matters to which they relate.

23.2 Certificates and Determinations

Any certification or determination by the Lender of a rate or amount under this
Agreement is, in the absence of manifest error, conclusive evidence of the
matters to which it relates.

23.3 Day count convention

Any interest, commission or fee accruing under this Agreement will accrue from
day to day and is calculated on the basis of the actual number of days elapsed
and a year of three hundred and sixty (360) days or, in any case where the
practice in the London interbank market differs, in accordance with that market
practice.

 

16



--------------------------------------------------------------------------------

24. PARTIAL INVALIDITY

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

25. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under this Agreement shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

26. AMENDMENTS

No variation or amendment of this Agreement or the obligations of the Borrower
hereunder shall be valid unless it is in writing and signed by or on behalf of
each of the Parties.

 

27. COUNTERPARTS

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

28. GOVERNING LAW

This Agreement shall be governed by the laws of the state of New York.

 

29. EFFECTIVE DATE

This Agreement shall come into effect on the date hereof upon which the Third
Amended and Restated Short Term Working Capital Facility Agreement shall be
superseded.

(Signature Page Follows)

 

17



--------------------------------------------------------------------------------

This Agreement has been entered into as of the date stated at the beginning of
this Agreement.

 

Signed by SHELL MIDSTREAM PARTNERS, L.P C/O Shell Midstream Partners GP LLC 910
Louisiana Street Houston, Texas 77002 Facsimile: 832 337 3525 Attention:
Treasurer By:   SHELL MIDSTREAM PARTNERS GP LLC   Its General partner By:  

/s/ Susan M. Ward

Name:   Susan M. Ward Title:   Vice President and Chief Financial Officer Signed
by SHELL TREASURY CENTER (WEST) INC. Facsimile: 832-337-0025 Attention:
Treasurer By:  

/s/ Eric Moses

Name:   Eric Moses Title:   Treasurer

Signature Page to Working Capital Facility Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

Notice

Utilisation Request

From: SHELL MIDSTREAM PARTNERS, L.P

To: Shell Treasury Center (West) Inc

Dated:

Dear Sirs

SHELL MIDSTREAM PARTNERS WORKING CAPITAL FACILITY AGREEMENT

DATED AS OF October 31, 2014

(the “Agreement”)

 

  1. We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

  2. We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:            [            ]    (or, if that is not a
Business Day, the next Business Day)
Amount:                                         [            ]    Proposed Loan
Repayment Date:              [            ]

 

  3. We confirm that each condition specified in Clause 4 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

  4. The proceeds of this Loan should be credited to [account].

 

  5. This Utilisation Request is irrevocable.

Sincerely,

.

 

Authorised signatory for

SHELL MIDSTREAM PARTNERS, L.P

SCHEDULE 1